Citation Nr: 0726329	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-05 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational benefits under 
Chapter 35 of Title 38, United States Code.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had active duty from July 1961 to July 1983.  The 
veteran died in December 2001.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in February 2006.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.

As discussed in detail below, the Board is remanding the 
issue of entitlement to service connection for the cause of 
the veteran's death for further development of the claim.  
The issue of entitlement to dependent's educational benefits 
under Chapter 35 of Title 38, United States Code, is 
dependent, in part, on whether or not entitlement to service 
connection for the cause of the veteran's death is warranted; 
as such, these two matters are inextricably intertwined.  
Therefore, the Board is deferring action on the issue of 
entitlement to dependent's educational benefits under Chapter 
35 of Title 38, United States Code.


REMAND

The appellant contends that the veteran's fatal cancer was 
caused by his exposure to herbicides during active duty 
service.  The veteran's death certificate reflects that he 
died from end-stage metastatic adenocarcinoma (a 
metastasizing non-presumptive cancer may not be service-
connected under 38 U.S.C.A. § 1116(a)(West 2002)).  The 
appellant has disputed the description of the cancer as shown 
on the death certificate and apparently contends that the 
physicians who treated the veteran at the time of his death 
should be able to clarify the type of cancer.  However, the 
Board notes that the record now includes a January 2007 VA 
opinion which reflects that there is no evidence that the 
veteran had any metastatic adenocarcinoma, but in fact only 
had widespread squamous cell carcinoma of the larynx.  This 
appears to support he appellant's contention in this regard 
and is significant because there is a presumption of service 
connection for certain veterans who manifest certain 
diseases, to include cancer of the larynx, under 38 C.F.R. 
§ 3.309(e) (2006).  

It appears from the above that the critical remaining 
question in this case is whether or not the veteran was 
exposed to herbicide agents during active duty service.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).  

The veteran served during the entire presumptive period, as 
noted hereinabove; however, the current evidence of record 
does not reflect any service in the Republic of Vietnam.  The 
veteran's DD Form 214 reflects that he was awarded the 
Republic of Vietnam Gallantry Cross with Palm; however, such 
medal does not necessarily indicate that the veteran served 
in country.  The DD Form 214 also reflects that the veteran 
had 4 years, 9 months, and 7 days of foreign service.  The 
appellant contends that the veteran was exposed to herbicides 
in Thailand, and it has been established that the veteran 
served in Thailand from August 15, 1973, to August 12, 1973.  
It has also been confirmed that he served in Greenland from 
January 27, 1980, to January 26, 1981.  However, the official 
verifications account for only approximately 2 years of the 4 
plus years of foreign service reported.  The evidence of 
record does not contain any documentation reflecting the 
location of the additional 2 plus years of foreign service.  
Per the February 2006 Remand, the RO was instructed to 
ascertain whether the veteran served in Vietnam between 
January 1962, and May 1975, and per such request, the 
responding agency was unable to determine whether or not the 
veteran had in-country service in Vietnam.  It is not clear, 
however, which agency responded to such request.  Moreover, a 
chronology of service assignments was obtained; however, such 
document only contains assignments from September 1973 to 
December 1981.

In accordance with the assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. § 5103(a)), 
the RO must make further attempts to verify whether the 
veteran had service in Vietnam, and to obtain information 
pertaining to the 2 plus years of foreign service which has 
been unaccounted for.  Specifically, the RO should ensure 
that the entirety of the veteran's service personnel records 
have been obtained, to include his "201" file.  The RO 
should also contact the appropriate service department, to 
verify the veteran's service assignments and countries in 
which the veteran served for his entire period of service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request from the 
National Personnel Records Center (NPRC), 
and any other source referred by NPRC or 
that is otherwise appropriate, the 
veteran's complete service personnel 
records, to include his "201 file," and 
any additional service medical records, 
including copies of orders, 
administrative actions, citations and 
awards, evaluations, clinical records, 
and hospital medical records.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

2.  The RO/AMC should contact the 
appropriate service department to obtain 
information pertaining to the veteran's 
service assignments during his entire 
period of service.  The service 
department should provide information 
pertaining to the veteran's documented 4 
years, 9 months, and 7 days of foreign 
service, to include whether the veteran 
served in the country of the Republic of 
Vietnam at any time from January 9, 1962, 
to May 7, 1975.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  After completing the development in 
the preceding two paragraphs, the RO 
should then contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), provide the verified particulars 
of the veteran's foreign service, and 
specifically request verification of the 
claimed herbicide exposure in Thailand.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the issues remain denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



